Citation Nr: 1315386	
Decision Date: 05/09/13    Archive Date: 05/15/13

DOCKET NO.  09-03 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for degenerative disc disease L3-5 to L5-S1, residuals of compression fracture at T12 and L1 with intervertebral disc syndrome (lumbar spine disorder).

2.  Entitlement to an evaluation in excess of 10 percent for radiculopathy of the left lower extremity.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1976 to July 1980. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which continued the 20 percent evaluation for lumbar spine disorder and 10 percent evaluation for radiculopathy of the left lower extremity.  

In July 2012, the Veteran presented testimony in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims folder

In October 2012, the Board remanded these claims for further development as well as a claim of entitlement to service connection for a right hip disability.  In March 2013, the Appeals Management Center granted entitlement to service connection for a right hip disability effective August 8, 2006, and assigned a 10 percent disability rating effective that same date.  The Veteran has not expressed disagreement with either the effective date of the grant of service connection or the disability rating.  Therefore, no issue involving the now-service-connected right hip disability is in appellate status.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Pursuant to the October 2012 remand, the Veteran underwent a spine and hip examination.  As a part of the November 2012 VA examination, the examiner completed two computerized reports showing the results of his examination of the back and the hip.  The record also contains a disability benefits questionnaire (DBQ) regarding the hip.  This document was completed by hand and appears to have been completed separately from the computerized reports (as opposed to reports that are generated when a physician completes a computerized DBQ form).  Although there is a computerized report detailing the results of the back examination, there is no separate hand-written DBQ form of record.  In most instances, the results of a VA examination report are recorded in a single form, so the absence of a separate hand-written DBQ would not be unusual.  However, here, the examiner specifically indicated in the computerized report that a DBQ on the back would be "faxed" to the AMC.  As noted, although a DBQ regarding the right hip was apparently faxed, a DBQ regarding the back is not of record.  

Under these circumstances, the Board feels that it is likely that a separate, hand-written DBQ exists, which details the results of the back examination.  This appears particularly likely as the examiner specifically refers the reader to the DBQ for range of motion findings for the thoracolumbar spine.  This document constitutes relevant evidence that must be associated with the record even though the computerized report is already in the claims file.  Therefore, the claim must be remanded.  

The AMC last obtained treatment records from the Puget Sound VA Medical Center in October 2012.  In light of the other reason for the remand, the AMC should obtain any additional records from that facility since October 2012.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain any additional records from the Puget Sound VA Medical Center since October 2012 and associate them with the claims file.

2.  The AMC should determine whether a separate hand-written DBQ regarding the back was completed by the November 2012 VA examiner.  If so, it should be associated with the claims file.  If that DBQ is unavailable, or does not exist, this must be noted in the claims file.

3.  After the development requested, the AMC should review the November 2012 examination report, the November 2012 DBQ (if available), and any new examination report and DBQ (if applicable) to ensure that they are in complete compliance with the directives of the October 2012 REMAND.  If any report or DBQ is deficient in any manner, the AMC must implement corrective procedures at once.

4.  After completing the above actions, the AMC should readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


